Grace, J.
(specially concurring). I concur in the reversal of the judgment and in the remanding of the cause for a new trial.
Under the evidence in this case, the value of the horse was exclusively a question of fact for the jury. The instruction given, to the effect that if the jury found from the evidence that plaintiff is entitled to a verdict, that he is entitled to the full amount, is clearly erroneous. It was an invasion, by the court, of the province of the jury. The full amount referred to in the instruction was the value of the stallion, as alleged in the complaint.